Citation Nr: 1316071	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for chronic kidney disease.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to restoration of a 40 percent rating for degenerative disc and degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for degenerative disc and degenerative joint disease of the lumbar spine.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for hypertension on the basis that new and material evidence had not been received; and denied service connection for diabetes mellitus, for chronic kidney disease, for obstructive sleep apnea, and for bilateral pes planus.   The Veteran timely appealed.

These matters also come to the Board on appeal from a December 2010 decision of the RO that decreased the evaluation for the Veteran's service-connected degenerative disc and degenerative joint disease of the lumbar spine from 40 percent (effective in January 2007) to 10 percent under Diagnostic Code 5237-5243, effective January 2011, a period less than 5 years.  Again, the Veteran timely appealed.

In October 2012, the Veteran testified during a hearing before the undersigned in Washington, D.C.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The reopened claim for service connection for hypertension; claims for service connection for diabetes mellitus, for chronic kidney disease, for sleep apnea, and for bilateral pes planus; and claims for restoration and an increased rating for degenerative disc and degenerative joint disease of the lumbar spine, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO confirmed the denial of service connection for hypertension.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the September 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's September 2004 denial is new and material; and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for hypertension, further assistance is unnecessary to aid the Veteran in substantiating the claim.  


II.  Petition to Reopen

The RO originally denied service connection for hypertension in November 2002 on the basis that there was no diagnosis or treatment for hypertension in active service; and no evidence linking the Veteran's current hypertension to active service.  Service connection was again denied in July 2003 on the basis that the evidence submitted did not link his current hypertension to active service.  The RO again denied service connection for hypertension in September 2004 because the evidence submitted failed to show findings and diagnosis of hypertension due to active service.

The evidence of record at the time of the last denial of the claim in September 2004 (Volume 3) included the Veteran's service treatment records and VA treatment records.

Service treatment records show a blood pressure reading of 160/100 in May 1986 and in July 1986.

VA treatment records, dated in December 1996 (Volume 3), show a history of borderline hypertension.  Records dated in July 2002 (Volume 1) show an assessment of chronic hypertension, and suggest that current hypertension was likely the result of underlying essential hypertension with exacerbations caused by continuing cocaine abuse.  A past history significant for uncontrolled hypertension was noted in March 2003.  

Based on this evidence, the RO concluded that the evidence did not show that hypertension was due to active service.

The present claim was initiated by the Veteran in February 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes VA records showing treatment and confirming a diagnosis of hypertension; private treatment records (Volume 3) showing a longstanding history of hypertension, and noting problems of poorly controlled hypertension since teenage years; an unsigned statement by the Veteran's treating physician, received in March 2007 (Volume 3); an August 2007 VA contract examination addendum (Volume 3), noting incidental findings of elevated blood pressure readings on examination; a signed statement by the Veteran's treating physician, received in March 2008 (Volume 3); Social Security records; additional private treatment records dated in 2011; and an October 2012 hearing transcript. 

The additional VA treatment records show a history of three strokes, and hospitalization for hypertensive urgency.

In March 2008, the Veteran's treating physician opined that the Veteran is disabled secondary to long-term complications of uncontrolled, diagnosed but untreated, hypertension initiating from his active service.   

In October 2012, the Veteran testified that he had high blood pressure readings during active service; and that he was prompted to file a claim for service connection after suffering a stroke in 2002, and his blood pressure was out of control.

This evidence is new, in that it was not previously of record.  Furthermore, it is material, as it tends to show current manifestations of hypertension and a plausible nexus to high blood pressure readings during active service.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the March 2008 treating physician's statement, and the Veteran's testimony. Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen the previously denied claim of service connection for hypertension is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Hypertension 

The Veteran contends that service connection for hypertension is warranted on the basis that he had elevated blood pressure readings in active service.  He also reported that his blood pressure was poorly controlled post-service, and that he suffered a stroke.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service treatment records show that the Veteran's blood pressure reading at the time of his enlistment examination in November 1983 was 120/68.  His blood pressure readings throughout active service were 142/80 in September 1984; 142/70, 122/64, and 152/74 in October 1984; 120/70 in April 1985; 108/60, 116/54, and 148/78 in June 1985; 130/70 and 144/82 in August 1985; 140/80 in January 1986; 160/100 in May 1986; 136/70 and 130/60 in June 1986; and 160/100 in July 1986.  There is also evidence of treatment for drug abuse in May 1986.

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters or greater. "Isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

Certain disorders, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disabling hypertension to a degree of 10 percent exists where the disability is manifested by diastolic readings predominantly 100 or more, or; systolic readings predominantly 160 or more, or; there is a history of diastolic readings predominantly 100 or more and continuous medication is required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012). 

VA treatment records, dated in July 2002 (Volume 1), suggest that the Veteran's current hypertension likely is the result of underlying essential hypertension with exacerbations caused by continued cocaine abuse.
  
Given that the Veteran had elevated blood pressure readings in active service, and that post-service records in December 1996 note a history of borderline hypertension, an examination is needed to determine whether the Veteran's current hypertension either had its onset during active service or within the first post-service year, or is otherwise related to his active service-to specifically include in-service elevated blood pressure readings in May 1986 and in July 1986, as noted in service treatment records; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).

Diabetes Mellitus, and Chronic Kidney Disease

The Veteran seeks service connection for diabetes mellitus and for chronic kidney disease, and has asserted that each of the claimed disabilities is secondary to his elevated blood pressure readings and current hypertension.  His service treatment records show neither treatment for diabetes mellitus nor for kidney disease.

VA treatment records show that the Veteran met criteria for a diagnosis of diabetes mellitus in August 2002 (Volume 1).

Regarding his chronic kidney disease, VA treatment records in August 2002 (Volume 1) note the possibility that the Veteran's his hypertensive renal disease may be due to his chronic hypertension.  The Veteran was hospitalized for acute renal failure in March 2003.  His history at that time includes a notation that his chronic renal insufficiency was secondary to uncontrolled hypertension and diabetes mellitus.  Additional VA treatment records in November 2005 (Volume 5) include an assessment of chronic kidney disease, and indicate that the most likely etiology is diabetes mellitus and hypertension.

In March 2008 (Volume 3), the Veteran's treating physician indicated that the Veteran had a service-related streptococcal infection in September 1984, which was not isolated on culture in active service.  The treating physician also indicated that the Veteran developed scarletina; and opined with reasonable medical probability that the scarletina developed into some renal complications, along with the Veteran's hypertension.  

In October 2012, the Veteran testified that the high blood pressure that he had in active service led to his diabetes mellitus; and that his diabetes mellitus caused reduction in his kidney function.
 
Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disabilities are in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Obstructive Sleep Apnea 

The Veteran contends that the onset of his sleeping disorder occurred in active service.

Service treatment records do not reflect any sleep disorder.

The post-service records show recent diagnosis of obstructive sleep apnea in December 2005 (Volume5), and follow-up treatment in 2006 and 2007.  Records also so that the Veteran participated in "sleep-deprived" studies in 2004, following a stroke.

In October 2012, the Veteran testified that he was placed on a CPAP machine and diagnosed with obstructive sleep apnea in 2002, and that he had longstanding symptoms at that time.  He testified that he always was told by roommates in active service that he snored too loudly, and that he had told a medic at the time that it felt like he stopped breathing.  He testified that a sleep study was never conducted in active service.  The Veteran is competent to describe his symptoms.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current sleep disorder that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

Bilateral Pes Planus

Service treatment records at the time of the Veteran's enlistment examination in November 1983 noted pes planus, asymptomatic.  Clinical evaluation at that time revealed abnormal feet.  Records also show that the Veteran twisted his left ankle in active service in June 1985.  Clinical evaluation of the Veteran's feet in July 1986 was normal.

In October 2012, the Veteran testified that his bad feet developed from marching constantly in boots in active service; and that he wasn't treated for flat feet in active service, but he did get to wear tennis shoes for awhile.  The Veteran testified that he wore the tennis shoes because both his feet and ankle hurt from walking.  

The Veteran also testified that he was treated for bilateral pes planus by two physicians following active service:  Dr. Norris Johnson, and Dr. Clarence Scranage.  The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records from November 1986 to November 1992.

No examiner has addressed whether the Veteran's pre-existing flat feet were aggravated during the Veteran's active service from September 1984 to October 1986, or within the first post-service year.

Under these circumstances, the Board finds that an examination is needed to determine whether the pre-existing bilateral pes planus was aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

Restoration
 
Pertinent to the issue of restoration of a 40 percent rating for degenerative disc disease of the lumbar spine, it does not appear that the laws and regulations pertaining to a reduction in VA benefits were provided to the Veteran.  A supplemental statement of the case that explains the bases for the RO's determinations must include citation to and discussion of the pertinent provisions of 38 C.F.R. §§ 3.105 and 3.344 (2012) (not previously cited).  Accordingly, the Board must remand for that purpose, to ensure full compliance with due process requirements.   

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated; post-reduction medical evidence may be considered only in the context of considering whether actual improvement was demonstrated.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

With regard to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

In this case, the RO granted service connection and assigned an initial 10 percent disability rating for residuals of low back strain effective February 1992.  Effective January 24, 2007, the RO increased the evaluation for the Veteran's lumbar spine disability to 40 percent, based on evidence of degenerative disc and degenerative joint disease of the lumbar spine.  Effective March 1, 2011, the RO decreased the evaluation for degenerative disc and degenerative joint disease of the lumbar spine to 10 percent.

In October 2012, the Veteran testified that the reduction was based on an inadequate examination.

The Board is required to analyze the credibility and probative value of the evidence of record.  The Board notes that the report of the March 2010 VA (contract) examination included findings of subjective complaints of stiffness, muscle spasms, decreased motion, paresthesias, numbness, weakness, pain in lower back radiating to neck and down legs.  Range of motion of the thoracolumbar spine was noted to be within normal limits, with pain starting at 70 degrees on flexion.  In contrast, the Veteran's range of motion at the time of the August 2007 VA (contract) examination reflects that flexion of the lumbar spine was limited by pain to 10 degrees.  The Veteran also complained of stiffness, weakness, and pain.  

Given the significant conflict in the examination results, the Board is of the opinion that further development is necessary.  On remand, the RO should obtain an addendum opinion for purposes of reconciling the inconsistencies contained in the range of motion testing and functional impairment due to pain and other factors, prior to implementation of the rating reduction.  


Increased Rating & TDIU 

The Veteran also contends that the service-connected degenerative disc and degenerative joint disease of the lumbar spine on appeal is more severe than currently rated, and warrants an increased disability rating. 

In October 2012, the Veteran testified that his degenerative disc and degenerative joint disease of the lumbar spine had worsened since last examined in February 2012.  Private records show that the Veteran underwent steroid injections in July 2011.  The report of the February 2012 VA (contract) examination reflects that the Veteran's thoracolumbar spine disability impacts his ability to work, and that the Veteran cannot do any prolonged walking and/or standing.  The examiner noted that the Veteran has flare-ups, exacerbated by physical activity.  Previous records in the claims file indicate that the Veteran had stopped working as an electrician in 2001, after having a stroke.  His level of education and any continuing training are not indicated.

The Veteran is competent to describe his symptoms and their effects on employment or daily activities. 

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to obtain or maintain any gainful employment that takes into account solely his service-connected disabilities.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to pes planus from the Veteran's private physicians, Dr. Norris Johnson and Dr. Clarence Scranage, for treatment from November 1986 to November 1992; and associate them with the Veteran's paper claims folder or with his Virtual VA file.  

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain recent VA treatment records, dated from May 2013 to present, for hypertension, diabetes mellitus, obstructive sleep apnea, bilateral pes planus, and degenerative disc disease of the lumbar spine; and associated the records with the claims folder or Virtual VA.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of disabling hypertension; and to obtain information as to the current nature and likely etiology of any current hypertension.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service elevated blood pressure readings, as credibly reported by the Veteran and noted in service treatment records.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, VA treatment records noted above, and the Veteran's testimony.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of diabetes mellitus and chronic kidney disease; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service. 

(b)  The examiner should also address whether diabetes mellitus had its onset in the first post-service year and, if so, the severity thereof.

(c)  The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability caused any diabetes mellitus or chronic kidney disease.

(d)  The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability aggravated (i.e., increased in severity) any diabetes mellitus or chronic kidney disease found to be present.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diabetes mellitus or chronic kidney disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

5.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of obstructive sleep apnea, and the likely etiology of the disease or injury. 

For any current sleep disorder identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include episodes of loud snoring, as credibly reported by the Veteran, and the Veteran's claim of continuing sleep problems since then.  

The examiner should reconcile any opinion with the service treatment records; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of flat feet, and to determine whether the Veteran's pes planus underwent a permanent increase in active service; and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

7.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner should interview the Veteran as to his employment and education history.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected osteoarthritis of the lumbar spine with degenerative disc disease; and radiculopathy of the right lower extremity, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.

8.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


